Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-4, 6-11, 13-15, 17, 20-21, 24-25 and 28-29 are pending and subject to restriction requirement:	
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group 1, claim(s) 1-4, 10-11, 13-15, 20, 21, 24 and 29, drawn to an anti-lambda myeloma antigen (LMA) a binding protein comprising VH and VL domain, wherein VL is SEQ ID NO: 9 or 14 and method of treating a cancer with the antibody.
Claims 24 and 29 depending on cancelled claim 16 are included in this group).

Species election: 	1) one CDR3 in claim 3 corresponding to VL of SEQ ID NO: 9 or 14;
	2) one cancer listed in 24 and 29.
	 
Group 2, claim(s) 6-8, drawn to an anti-LMA binding protein comprising VH (SEQ ID NO: 34 or 64 and VL of SEQ ID NO: 39, 44, 69 or 74.

Species election: 	1) one of two sets of CDRS listed in claim 6, if the first set of CDRs is elected, further elect:
VLCDR1 from SEQ ID NO: 36 or 41, 
VLCDR2 from SEQ ID NO: 37 or 42, and 
VLCDR3 from SEQ IDNO: 38 or 43;
If the second set of CDRs is elected, further elect:
VLCDR1 from SEQ ID NO: 66 or 71, 
VLCDR2 from SEQ ID NO: 67 or 72, and 
VLCDR3 from SEQ IDNO: 68 or 73;
Indicating the elected set of CDRs corresponding to one VH from SEQ ID NO: 34 or 64 and one VL from SEQ ID NO: 39, 44, 69 or 74. 

Group 3, claim(s) 9, drawn to an anti-LMA binding protein comprising one VH-(SEQ ID NO: 5, 34, or 65 and one VL (SEQ ID NO: 10, 15, .40, 45, 70 or 75).

Species election: 	one set of VH and VL from three, then further one VL from elected set.

Group 4, claim(s) 17, drawn to a nucleic acid encoding the binding protein of claim 1.

Species election:	make the same election as group 1, species 1).

Group 5, claim(s) 25 and 28, drawn to a method of treating autoimmune disorder in a subject comprising administering the binding protein of claim 1.
Claims 28 depending on cancelled claim 19 are included in this group).

Species election:	1) make the same election as group 1, species 1);
			2) one autoimmune disorder listed in claim 28.


According to PCT rule 13.2, unity of invention exists only when there is a shared same or corresponding special technical feature among the claimed inventions. All the groupings are directed to antibodies to LMA or method of using, but each group has ad different special technical feature not sheared by the remaining groups.  Group I is directed to anti-LMA antibody comprising VH and VL of SEQ ID Nos: 4 and 9 which has the special technical feature of the specific antibody, Not shared by any of the remaining groups.  Group 2 and 3 are is directed to different anti-LMA, which has the special technical feature of different VH and VL, which are not sheared by any of the remaining groups.  Group 4 is directed to nucleic acid encoding antibody of group 1, which have special technical feature, nucleic acids, which do not share with other groups.

Election of Species
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The species are as set forth above under each of the groups.

Any invention 1-5 is elected, Applicant is required, in reply to this action, to make election, in which the claims shall be restricted if no generic claim is finally held to be allowable.  
The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571)272-3112.  The examiner can normally be reached on 8:00am-4:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	 
/LEI YAO/Primary Examiner, Art Unit 1642